Conviction for a misdemeanor; punishment being assessed at a fine of $250.00 and confinement in jail for 60 days.
The only bill of exception found in the record relates to the appellant's motion to quash the complaint and information. One of the grounds of said motion is that said pleadings failed to embrace averments showing that Cherokee County is a dry area. It is observed that appellant was charged with the offense of having in his possession "eight gallon jars of whisky, a distilled liquor, not contained in a container to which was then and there affixed a stamp and other valid evidence showing the payment of a tax on such liquor due to the State of Texas as *Page 529 
required by the laws of the State of Texas." The acts alleged constituted an offense whether or not Cherokee County was a dry area. Hence the exception was not well taken.
We deem it unnecessary to discuss the remainder of appellant's exceptions to the complaint. Suffice it to say that in our opinion the complaint and information are sufficient to charge the offense.
No statement of facts is brought forward.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.